              Case
              Case 1:19-cv-07136-LLS Document 79 Filed 09/03/20 Page 1 of 3
                                              80 Filed
lJ ORIG "."
          J ""',-•


                                                                           · USDC SU \y., ··
                                                                             DOCU'.\IENT
   UNITED ST ATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK                                             EL ECT RONICALLY FILED
                                                                             DOC#: _ _ _ _~.-+---
    AMERICAN BROADCASTING
    COMPANIES, INC. , DISNEY
                                                                            DA fE Fl LL D:    ?/ ,::f/42-,o
    ENTERPRISES, INC. , TWENTIETH
    CENTURY FOX FILM CORPORATION,
    CBS BROADCASTING INC. , CBS STUDIOS                   No. 19-cv-7136 (LLS)
    INC., FOX TELEVISION STATIONS, LLC,
    FOX BROADCASTING COMP ANY, LLC,
    NBCUNIVERSAL MEDIA, LLC,
    UNIVERSAL TELEVISION LLC, and OPEN
    4 BUSINESS PRODUCTIONS, LLC,

                     Plaintiffs,

             V.

    DAVID R. GOODFRIEND and SPORTS
    FANS COALITION NY, INC.,

                     Defendants.


                     THIRD JOINT STIPULATION AND tpR:OIIOSW,) ORDER
                          MODIFYING CASE SCHEDULING ORDER

          Plaintiffs, American Broadcasting Companies, Inc., Disney Enterprises, Inc. , Twentieth

   Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television

   Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

   Television LLC, and Open 4 Business Productions, LLC ("Plaintiffs"), and Defendants, David

   R. Goodfriend and Sports Fans Coalition NY, Inc. ("Defendants"), by and through their counsel,

   respectfully submit this Third Joint Stipulation and Proposed Order Modifying the Scheduling

   Order in the above-captioned matter.

          On January 31, 2020, this Court entered an initial Scheduling Order with deadlines set

   through the close of expert discovery on September 11 , 2020. At the parties' joint request, this

   Court on May 12, 2020 entered an Order modifying the case schedule by extending the existing
          Case 1:19-cv-07136-LLS Document 80
                                          79 Filed 09/03/20 Page 2 of 3




deadlines by eight weeks, and on July 6, 2020 entered an Order modifying the case schedule by

extending the existing deadline by an additional eight weeks (and nine weeks in one instance in

light of the Christmas/New Year holiday).

       The parties now request a third eight-week extension of the deadlines set forth below to

give the parties sufficient time to complete ongoing party and third-party fact discovery on which

they have been diligently working. Counsel for the parties have conferred about the effect of

these circumstances upon the case's schedule. This is the third time the parties have sought an

extension or modification to the case schedule.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court's approval, that the

following deadlines are extended pursuant to the table below:

 Event                             Current Deadline               New Deadline

 Status conference                 Friday, October 9, 2020        Frid ay, December 4, 2020

 Fact discovery completed          Friday, October 9, 2020        Friday, December 4, 2020

 Burden-of-proof expert reports    Friday, November 6, 2020       Frid ay, January 8, 2021

 Rebuttal expert reports           Friday, December 4, 2020       Friday, February 5, 2021

 Expert discovery completed        Friday, January 8, 2021        Frid ay, March 5, 2021




                                                  2
        Case 1:19-cv-07136-LLS
        Case 1:19-cv-07136-LLS Document
                               Document 80
                                        79 Filed
                                           Filed 09/03/20
                                                 09/03/20 Page
                                                          Page 33 of
                                                                  of 33




Dated: September 3, 2020                           Respectfully submitted,


Isl Elizabeth E. Brenckman                         Isl Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                WILLIAMS & CONNOLLY LLP
New York, NY 10019                                 725 Twelfth Street, N.W.
Tel: (617) 880-1886                                Washington, DC. 20005
     (212) 506-3535
dhosp@orrick.com                                   650 Fifth A venue
ebrenckman@orrick.com                              Suite 1500
                                                   New York, NY 10019
Mark S. Puzella (pro hac vice)
Sheryl Koval Garko (pro hac vice)                  Tel: (202) 434-5000
222 Berkeley Street, Suite 2000                    gzweifach@wc.com
Boston, MA 02116                                   thentoff@wc.com
Tel: (617) 880-1896                                jterry@wc.com
     (61 7) 8 80-1919
mpuzella@orrick.com                                Attorneys for All Plaintiffs/Counterclaim
sgarko@orrick.com                                  Defendants

Mitchell L. Stoltz                                 Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                     Erin E. Murphy (pro hac vice)
815 Eddy Street                                    KIRKLAND & ELLIS LLP
San Francisco, CA 94109                            1301 Pennsylvania Avenue, NW
Tel: (415) 436-9333                                Washington, DC 20004
mi tch@eff.org
                                                   Tel: (202) 389-5000
Attorneys for Defendants David R. Goodfriend       paul.clement@kirkland.com
and Sports Fans Coalition NY, Inc.                 erin. murph y@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
                                                   Stations, LLC and Fox Broadcasting
                                                   Company, LLC
        ~
On this _..:L__ day of September, 2020,

Approved By:



The Honorable Louis L. Stanton
United States District Judge



                                               3
